UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4723


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MAURICE ANTONIO DAVIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Jackson L. Kiser,
Senior District Judge. (3:99-cr-50015-JLK-1; 3:99-cr-00063-JLK-
1; 3:00-cr-00045-JLK-1)


Submitted:   March 30, 2015                 Decided:   April 10, 2015


Before KEENAN and THACKER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Fay F. Spence, First
Assistant Federal Public Defender, Roanoke, Virginia, for
Appellant.   Anthony P. Giorno, Acting United States Attorney,
Jean B. Hudson, Assistant United States Attorney, Steven F.
Bans, Special Assistant United States Attorney, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Maurice Antonio Davis appeals the district court’s judgment

revoking his term of supervised release and sentencing him to

serve a term of 45 months’ imprisonment.                   Davis argues that the

district court erred in denying his request for a continuance

and    in   admitting    hearsay      evidence   at    the   revocation      hearing

without engaging in the balancing test required by Fed. R. Crim.

P. 32.1(b)(2)(C) and our decisions in United States v. Ferguson,

752 F.3d 613 (4th Cir. 2014), and United States v. Doswell, 670

F.3d    526   (4th    Cir.   2012).      Finding      no   reversible   error,     we

affirm the district court’s judgment.

                                         I.

       Davis argues the district court abused its discretion by

proceeding with the supervised release hearing while the appeal

of    his   state    court   conviction,      which    was   the   basis    for   the

revocation, was pending.           We review a district court’s denial of

a motion for a continuance for abuse of discretion.                           United

States v. Midgett, 488 F.3d 288, 297 (4th Cir. 2007).                      Because a

defendant is provided the full panoply of due process rights at

trial, including that the offense be proven beyond a reasonable

doubt, a conviction, provides sufficient grounds to conclude, by

a preponderance of the evidence, that the defendant violated the

terms of supervised release.            See United States v. Spraglin, 418

F.3d 479, 480-81 (5th Cir. 2005) (per curiam); United States v.

                                          2
Fleming,     9    F.3d     1253,    1254-55         (7th   Cir.    1993)      (per    curiam).

Accordingly,       Davis’s     state      court       conviction,        although      pending

appeal, provided the district court sufficient basis to revoke

supervised release.           Therefore, the district court did not abuse

its discretion when it denied Davis’s request to continue the

hearing until the conclusion of his state appeal.

                                            II.

       Davis next argues that the district court erred when it

admitted     a    transcript       from     his       state      trial    proceedings      and

denied his request to confront the state trial witnesses without

determining        whether     the     interests           of    justice      required     the

witnesses to appear.               As part of the “minimum requirements of

due process,” a defendant at a revocation hearing shall have

“the   right       to    confront     and     cross-examine             adverse      witnesses

(unless the hearing officer specifically finds good cause for

not allowing confrontation).”                       Morrissey v. Brewer, 408 U.S.

471,   489       (1972);     see    also    Fed.       R.       Crim.    P.   32.1(b)(2)(C)

(providing defendant “is entitled to . . . an opportunity to

appear,    present       evidence,        and       question      any     adverse     witness

unless the court determines that the interest of justice does

not require the witness to appear”).

       We conclude, however, that any error by the district court

in this regard is harmless.                  Ferguson, 752 F.3d at 617.                   The

erroneous admission of hearsay evidence is harmless where “the

                                                3
error had no substantial and injurious effect or influence on

the outcome” of the supervised release hearing.                                 Id. at 618

(internal quotation marks omitted).                     An error is harmless, for

instance,       where   the       district    court      relied      on     a    basis    for

revoking        supervised        release    independent        of    the       erroneously

admitted hearsay evidence.             Doswell, 670 F.3d at 531.

       Here, Davis admitted at the revocation hearing that he had

been convicted of three felony offenses in state court.                                  This

admission       provided     sufficient       grounds     for    revoking        supervised

release.        Admittedly, during the supervised release hearing, the

district        court   placed       considerable        focus       on    the     evidence

presented at Davis’s state trial and found that Davis committed

the felonies underlying his conviction.                    In its written judgment

of revocation, however, the district court cited only Davis’s

admission that he had been convicted of three felonies in state

court as its basis for revoking supervised release.

       As   a     general     rule,     where      a    district      court’s       written

judgment and its oral pronouncement conflict with respect to the

reason for revocation, the oral pronouncement of the sentence

controls.        Doswell, 670 F.3d at 531-32 n.3 (citing United States

v. Osborne, 345 F.3d 281, 283 n.1 (4th Cir. 2003)).                             But if the

oral   pronouncement         of    sentence       is   ambiguous,     we    look    to    the

written judgment to resolve the ambiguity.                      Osborne, 345 F.3d at

283 n.1.

                                              4
     We    conclude    that    the     purpose    of    the   district    court’s

discussion of the trial transcript and its oral pronouncement

regarding    its     basis    for    revoking      supervised     release      were

ambiguous.    Because the written judgment relies only on Davis’s

admission of his state conviction, however, and evidence of a

conviction is sufficient to warrant revoking supervised release,

any error regarding the admission of the trial transcript was

harmless.

                                       III.

     Accordingly,      we     affirm     the     district     court’s    judgment

revoking    Davis’    supervised     release.          We   dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this Court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                         5